         Case 1:16-cv-03310-RA-KNF Document 96 Filed 06/26/20 Page 1 of 1
                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                         DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 6/26/2020


 EDWARD ROSADO,

                             Plaintiff,

                        v.
                                                                  No. 16-CV-3310 (RA)
 NYC POLICE OFFICER AMAURY
 SORIANO, Shield Number 27412, in individual
                                                                         ORDER
 and official capacity; NYC POLICE OFFICER
 JOHN DOE ONE, in individual and official
 capacity; NYC POLICE OFFICER JOHN DOE
 TWO, in individual and official capacity; and
 CITY OF NEW YORK;

                             Defendants.


 RONNIE ABRAMS, United States District Judge:

         For the reasons explained during today’s telephone conference, Defendants’ motion for

 summary judgment is granted in part and denied in part. Specifically, Defendants are entitled to

 summary judgment as to Plaintiff’s false arrest and municipal liability claims, but not as to the

 excessive force claim. Accordingly, the Clerk of Court is respectfully directed to terminate the

 motion pending at docket entry 72.

         Plaintiff’s motion to reopen discovery, Dkt. 95, shall be addressed to Judge Fox.

 SO ORDERED.

Dated:     June 26, 2020
           New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
